NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


In the Interest of C.A. and S.L., minor )
children,                               )
___________________________________)
                                        )
T.M.,                                   )
                                        )
               Appellant,               )
                                        )
v.                                      )              Case No. 2D16-794
                                        )
DEPARTMENT OF CHILDREN AND              )
FAMILIES,                               )
                                        )
               Appellee.                )
                                        )

Opinion filed September 28, 2016.

Appeal from the Circuit Court for Pinellas
County; James V. Pierce, Judge.

Ita M. Neymotin, Regional Conflict Counsel,
and David C. Chafin, Assistant Regional
Counsel, Clearwater, for Appellant.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee.


PER CURIAM.


             T.M. appeals the trial court's order terminating protective supervision of

her two minor children and placing them into a permanent guardianship and the trial
court's order denying her motion to extend supervision. As T.M. argues and the

Department of Children and Families concedes, the trial court's order placing the

children in permanent guardianship fails to make the findings required by section

39.6221(2), Florida Statutes (2015). We reverse and remand for further proceedings.

              Section 39.6221 delineates the findings a trial court is required to make to

place a child in a permanent guardianship and the requirements of its written order. It

states in pertinent part:

              (1) If a court determines that reunification or adoption is not
              in the best interest of the child, the court may place the child
              in a permanent guardianship with a relative or other adult
              approved by the court if all of the following conditions are
              met:

              (a) The child has been in the placement for not less than the
              preceding 6 months.

              (b) The permanent guardian is suitable and able to provide a
              safe and permanent home for the child.

              (c) The court determines that the child and the relative or
              other adult are not likely to need supervision or services of
              the department to ensure the stability of the permanent
              guardianship.

              (d) The permanent guardian has made a commitment to
              provide for the child until the child reaches the age of
              majority and to prepare the child for adulthood and
              independence.

              (e) The permanent guardian agrees to give notice of any
              change in his or her residential address or the residence of
              the child by filing a written document in the dependency file
              of the child with the clerk of the court.

              (2) In its written order establishing a permanent
              guardianship, the court shall:

              (a) List the circumstances or reasons why the child's parents
              are not fit to care for the child and why reunification is not




                                            -2-
              possible by referring to specific findings of fact made in its
              order adjudicating the child dependent or by making
              separate findings of fact;

              (b) State the reasons why a permanent guardianship is
              being established instead of adoption;

              (c) Specify the frequency and nature of visitation or contact
              between the child and his or her parents;

              (d) Specify the frequency and nature of visitation or contact
              between the child and his or her grandparents, under s.
              39.509;

              (e) Specify the frequency and nature of visitation or contact
              between the child and his or her siblings; and

              (f) Require that the permanent guardian not return the child
              to the physical care and custody of the person from whom
              the child was removed without the approval of the court.1

              The trial court's order is deficient because it makes no specific findings as

to why T.M. is not fit to care for her children and why reunification is not possible; it does

not explain why the court closed the case in permanent guardianship rather than

adoption; and it fails to order the permanent guardian not to return the children to T.M.'s

physical care and custody without approval of the court.

              Moreover, the record reflects that the trial court did not conduct an

evidentiary hearing on the Department's motion for termination of supervision and

placement in a permanent guardianship. In addition, the trial court did not otherwise

have before it competent and substantial evidence to support the findings required by

section 39.6221(1). For that reason, we remand for the trial court to conduct further

proceedings necessary for it to determine whether a permanent guardianship is the


              1Florida   Rule of Juvenile Procedure 8.425(d)(5) mirrors the requirements
of section 39.6221(2).



                                            -3-
appropriate permanency option for the children. See J.B. v. Dep't of Children & Family

Servs., 130 So. 3d 753, 756 (Fla. 2d DCA 2014) (reversing an insufficient permanent

guardianship order and remanding for further proceedings because the permanent

guardians did not testify and the trial court did not "appear to have had a factual basis"

to find that reunification or adoption are not in the child's best interest); D.C. v. Dep't of

Children & Family Servs., 118 So. 3d 924, 925-26 (Fla. 2d DCA 2013) (reversing an

order that contained insufficient factual findings to permit a permanent guardianship,

explaining the father's failure to complete a case plan "would not be sufficient, by itself,

to support a permanent guardianship placement," and remanding for the trial court to

"reconsider whether DCF presented sufficient evidence to support the permanent

guardianship"); T.B. v. Dep't of Children & Families, 189 So. 3d 150, 153 (Fla. 4th DCA

2015) (reversing an order on permanent guardianship for the trial court to make the

necessary findings of fact required by section 39.6221 and remanding with instructions

to conduct an evidentiary hearing if the trial court had not previously done so); C.S. v.

Dep't of Children & Families, 41 So. 3d 368, 369 (Fla. 1st DCA 2010) (noting that a trial

court's order of permanent guardianship must be supported by competent, substantial

evidence).

              Reversed and remanded for further proceedings.




WALLACE, CRENSHAW, and BADALAMENTI, JJ., Concur.




                                             -4-